  Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 1 of 47 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

HC2 HOLDINGS 2, INC. and CONTINENTAL
GENERAL INSURANCE COMPANY,

                       Plaintiffs,

        v.                                                 Civil Action No.

MOTORSPORT GAMES INC. (f/k/a
MOTORSPORT GAMING US LLC); MIKE ZOI;
JONATHAN NEW; and DMITRY KOZKO,

                       Defendants.

                                             COMPLAINT

       Plaintiffs HC2 Holdings 2, Inc. (“HC2”) and Continental General Insurance Company

(“Continental” and, collectively with HC2, “Plaintiffs”), by their undersigned attorneys, as and for

their complaint against defendants Motorsport Games Inc. (“Motorsport”), Mike Zoi (“Zoi”),

Jonathan New (“New”), and Dmitry Kozko (“Kozko” and, collectively with Motorsport, Zoi and

New, “Defendants”), allege as follows:

                                     NATURE OF THE ACTION

       1.      This is a classic case of a controlling stockholder abusing its fiduciary position to

defraud minority investors and snap up their shares at a deep discount—only for the controlling

stockholder to turn around and immediately realize an enormous profit on the deal.

       2.      Defendant Motorsport, the controlling stockholder of 704Games Company, a

Delaware corporation (“704Games” or the “Company”), told Plaintiffs, the Company’s minority

investors, a false tale of woe and unprofitability—when, in fact, the Company was in the midst of

a groundbreaking year of success and profitability, and Motorsport fully expected to realize a

bonanza profit when it conducted an initial public offering.
  Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 2 of 47 PageID #: 2




        3.       Relying on Defendants’ false assurances, Plaintiffs accepted a paltry $1.2 million

in return for their 26.2% share of the Company.

        4.       Mere months later, Defendants conducted a spectacularly successful IPO that

valued 26.2% of the Company, the percentage share of the Company Plaintiffs owned before the

sale to Motorsport, at a whopping $206 million—more than 170 times the amount Motorsport

paid Plaintiffs for their shares.

        5.       This action arises under Sections 10(b), 20(a), and 20A of the Securities Exchange

Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b), 78t(a), and 78t-1, for violation of

Securities and Exchange Commission (“SEC”) Rule 10b-5, codified at 17 C.F.R. § 240.10b-5

(“Rule 10b-5”), as well as for breach of contract, fraud in the inducement, breach of fiduciary duty,

unjust enrichment, and constructive trust under Delaware law.

        6.       The Company is a developer and publisher of video games for a variety of

platforms, including the PlayStation 4 and Xbox One game consoles, Windows PCs, and mobile

phones. It holds the exclusive license to be the official video game developer and publisher for the

NASCAR® video game racing franchise. To date, the Company has sold well over a million copies

of its NASCAR video games for game consoles and PCs, its NASCAR Heat Mobile application

for iOS- and Android-based mobile devices has had approximately five million installs, and the

Company is developing two additional NASCAR games for mobile devices with projected release

dates in 2021.

        7.       HC2’s investment in NASCAR games dates back to 2015, when HC2’s subsidiary,

DMi, Inc., acquired certain exclusive rights to build a NASCAR games business. HC2 paid $6.0

million to acquire the DMi, Inc. business.




                                                  2
  Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 3 of 47 PageID #: 3




        8.    Motorsport was formed in 2018 as a holding company and wholly owned subsidiary

of Motorsport Network, LLC (“Motorsport Network”).

        9.    In August 2018, HC2 and Continental, along with other investors in the Company,

entered into a Stockholders’ Agreement with Motorsport in connection with Motorsport’s purchase

of 217,352 shares of the Company’s common stock (the “Stockholders’ Agreement,” a copy of

which is attached hereto as Exhibit 1). Motorsport’s acquisition made Motorsport the controlling

stockholder of the Company, leaving HC2 with 54,807 shares of common stock and Continental

with 51,500 shares of common stock.

        10.   After the 2018 transaction, Motorsport owned approximately 53.5% of the

Company’s common stock, while HC2 owned approximately 13.5% and Continental owned

approximately 12.7%. As controlling stockholder, Motorsport and its agents, including Zoi,

Kozko, and New, exercised control over the flow of financial and operational information to

Plaintiffs.

        11.   Since acquiring control of the Company, Motorsport has derived nearly all of its

total net revenues from its ownership interest in the Company.

        12.   Motorsport, its controlling owner Zoi, its CEO Kozko, and its CFO New owed

fiduciary duties to Plaintiffs by virtue of Motorsport’s position as the controlling majority

stockholder of the Company.

        13.   During 2020, Defendants misrepresented and concealed the financial results and

prospects of the Company, leading Plaintiffs and other minority stockholders to believe that the

Company was unprofitable and would require additional investment by Plaintiffs. In addition,

Defendants claimed that there had been a “substantial” revenue overstatement in 2018 and




                                               3
  Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 4 of 47 PageID #: 4




demanded either $1.1 million in additional cash or 15% of all other stockholders’ equity shares in

consideration for the alleged overstatement.

       14.     In June 2020, Defendants approached Plaintiffs and offered to purchase Plaintiffs’

shares of the Company for a price far below what, upon information and belief, Defendants knew

was the fair market value for those shares.

       15.     Defendants controlled the information flow to Plaintiffs concerning the Company’s

results and prospects. Plaintiffs relied on Defendants’ statements, including Defendants’

statements concerning the Company’s lack of profitability and the need for additional capital

contributions, in deciding to sell Plaintiffs’ stock to Motorsport.

       16.     Plaintiffs and Motorsport thereafter entered into a Stock Purchase Agreement dated

August 18, 2020 (the “SPA,” a copy of which is attached hereto as Exhibit 2), pursuant to which

Plaintiffs sold their shares in the Company to Motorsport for $11.2881 per share, for a total sale

price of $1.2 million.

       17.     Contrary to Defendants’ misrepresentations that the Company was in dire financial

straits, the Company was making a profit. The financial information reported in the Motorsport

Prospectus, which was based almost exclusively on the financials of 704Games, indicated positive

EBITDA of $3,278,706 for the nine months ended September 30, 2020.

       18.     On January 13, 2021, less than five months after acquiring Plaintiffs’ shares at a

steep discount, Defendants and their affiliates held an initial public offering of stock in Motorsport

on the NASDAQ stock exchange (the “IPO”). As reflected in the prospectus and other materials

issued in connection with the IPO, the Company is the primary asset of Motorsport.

       19.     Defendants had, in fact, been planning the IPO well in advance of their purchase of

Plaintiffs’ shares. In January 2020, Motorsport entered into an employment agreement with Kozko




                                                  4
  Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 5 of 47 PageID #: 5




that contemplated a lucrative IPO. In preparation for the IPO and prior to their acquisition of

Plaintiffs’ shares, Defendants signed a confidential Promotional Services Agreement with

Fernando Alonso Diaz, a prominent Formula One racecar driver, and were negotiating to obtain

exclusive licenses to develop multi-platform games for Automobile Club de l’Ouest, including

games based on the FIA World Endurance Championship and the 24 Hours of Le Mans. The first

confidential filing in support of the IPO was made mere weeks after Defendants purchased

Plaintiffs’ shares in the Company.

        20.      The IPO was initially priced at $20.00 per share, but traded much higher, reaching

$38.00 per share during initial trading on January 13, 2021. Based upon the peak trading price, the

implied value of the Company is approximately $786 million. The 26.2% share of the Company

that Motorsport acquired from Plaintiffs for $1.2 million is accordingly worth at least

approximately $206 million.

        21.      Defendants’ actions violated Sections 10(b) and 20(a) of the Exchange Act and

Rule 10b-5 thereunder because Defendants misrepresented and failed to disclose material facts in

connection with their purchase of securities from Plaintiffs. Motorsport is also liable under Section

20A of the Exchange Act for insider trading, purchasing Plaintiffs’ shares while in possession of

material confidential information belonging to the Company without disclosing that information

to Plaintiffs.

        22.      Defendants’ material misrepresentations and omissions, and their failure to provide

timely and accurate financial information concerning the Company, also breached their obligations

to Plaintiffs under the Stockholders’ Agreement.




                                                  5
  Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 6 of 47 PageID #: 6




       23.     Defendants’ material misrepresentations and omissions fraudulently induced

Plaintiffs to enter into the SPA and sell Plaintiffs’ shares of the Company to Motorsport for less

than fair market value.

       24.     Defendants’ actions also breached the fiduciary duties that Motorsport, as majority

stockholder of the Company, owed to Plaintiffs, as minority stockholders, by failing to disclose

key financial and other information about the Company, and by diverting corporate opportunities

for the benefit of Defendants.

                                 JURISDICTION AND VENUE

       25.     This Court has original subject-matter jurisdiction over this action pursuant to

Section 27(a) of the Exchange Act, codified at 15 U.S.C. § 78aa(a), because it is an action at law

and suit in equity brought to enforce liabilities and duties created by Sections 10(b), 20(a), and

20A of the Exchange Act, 15 U.S.C. §§ 78j(b), 78t(a), and 78t-1, and Rule 10b-5 thereunder, 17

C.F.R. § 240.10b-5, as well as under 28 U.S.C. Section 1331 because this is a civil action arising

under the laws of the United States, specifically the Exchange Act and Rule 10b-5.

       26.     This Court has and may properly exercise supplemental jurisdiction over Plaintiffs’

claims for breach of contract, fraud in the inducement, breach of fiduciary duty, unjust enrichment,

and constructive trust under Delaware law pursuant to 28 U.S.C. § 1367 because all such claims

are so related to Plaintiffs’ claims under the Exchange Act and Rule 10b-5 thereunder that they

form part of the same case or controversy under Article III of the U.S. Constitution.

       27.     This Court has personal jurisdiction over Defendant Motorsport because

Motorsport (a) is a Delaware corporation and (b) expressly agreed in Section 17 of the SPA that:

       Any legal suit, action or proceeding arising out of or based upon this Agreement or
       the transactions contemplated hereby may be instituted in the federal courts of the
       United States or the courts of the State of Delaware in each case located in the State
       of Delaware, and each party irrevocably submits to the exclusive jurisdiction of



                                                 6
  Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 7 of 47 PageID #: 7




       such courts in any such suit, action or proceeding. Service of process, summons,
       notice or other document by mail to such party’s address set forth herein shall be
       effective service of process for any suit, action or other proceeding brought in any
       such court. The parties irrevocably and unconditionally waive any objection to the
       laying of venue of any suit, action or any proceeding in such courts and irrevocably
       waive and agree not to plead or claim in any such court that any such suit, action
       or proceeding brought in any such court has been brought in an inconvenient forum.

Ex. 2 § 17.

       28.     This Court has personal jurisdiction over Defendant Kozko pursuant to Exchange

Act Section 27(a), 15 U.S.C. § 78aa(a), because, as alleged below upon information and belief,

Kozko is a citizen and domiciliary of the United States and, as alleged herein, personally

participated in Defendant Motorsport’s alleged violations of Exchange Act Section 10(b) and Rule

10b-5 thereunder. This Court also has personal jurisdiction over Defendant Kozko pursuant to

Delaware’s director and officer consent statute, 10 Del. Code § 3114, because Kozko is Chief

Executive Officer and Executive Chairman of Defendant Motorsport and served as a Director of

the Company, signed the SPA containing the Delaware forum selection clause quoted above on

behalf of Defendant Motorsport, and, based on his conduct alleged herein, is a necessary and

proper party to this action.

       29.     This Court has personal jurisdiction over Defendant New pursuant to Exchange Act

Section 27(a), 15 U.S.C. § 78aa(a), because, as alleged below upon information and belief, New

is a citizen and domiciliary of the United States and, as alleged herein, personally participated in

Defendant Motorsport’s alleged violations of Exchange Act Section 10(b) and Rule 10b-5

thereunder. This Court also has personal jurisdiction over Defendant New pursuant to Delaware’s

director and officer consent statute, 10 Del. Code § 3114, because New is Chief Financial Officer

of Defendant Motorsport, acted as chief financial officer for the Company, and, based on his

conduct alleged herein, is a necessary and proper party to this action.




                                                 7
  Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 8 of 47 PageID #: 8




       30.     This Court has personal jurisdiction over Defendant Zoi pursuant to Exchange Act

Section 27(a), 15 U.S.C. § 78aa(a), because, as alleged below upon information and belief, Zoi is

a citizen and domiciliary of the United States and, as alleged herein, personally participated in

Defendant Motorsport’s alleged violations of Exchange Act Section 10(b) and Rule 10b-5

thereunder.

       31.     Venue for this action is proper in this Court with respect to Defendant Motorsport

pursuant to the SPA’s forum selection clause quoted above as well as Section 27(a) of the

Exchange Act, 15 U.S.C. § 78aa(a), because Motorsport, as a Delaware corporation, is deemed to

be an inhabitant of Delaware, and, upon information and belief, transacts business in Delaware.

       32.     Venue also is proper in this Court with respect to all Defendants pursuant to 28

U.S.C. § 1391(b)(3) because, although all Defendants are, upon information and belief, residents

of Florida, the exclusive forum selection clause contained in Section 17 of the SPA, which

Defendant Kozko signed on behalf of Defendant Motorsport, precludes bringing this action in the

U.S. District Court for the Southern District of Florida. Since this Court has personal jurisdiction

over all Defendants with respect to this action and proceeding in this Court is consistent with the

SPA’s exclusive forum selection clause, this Court is the most appropriate venue for this action.

                                         THE PARTIES

       33.     Plaintiff HC2 is a Delaware corporation with its principal place of business at 450

Park Avenue, 29th Floor, New York, New York 10022.

       34.     Plaintiff Continental is a Texas insurance company with its principal place of

business at 11001 Lakeline Boulevard, Suite 120, Austin, Texas 78717.

       35.     Defendant Motorsport is a Delaware corporation with its principal place of business

at 5972 NE 4th Avenue, Miami, Florida 33137. Upon information and belief, prior to January 8,




                                                 8
  Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 9 of 47 PageID #: 9




2021, Motorsport was a Florida limited liability company known as Motorsport Gaming US LLC

with its principal place of business at the same address. Upon information and belief, on January

8, 2021, Motorsport converted from a Florida limited liability company to a Delaware corporation

pursuant to a statutory conversion and changed its name to Motorsport Games Inc.

       36.     Upon information and belief, Defendant Zoi is a citizen and domiciliary of the State

of Florida with a business address of 5972 NE 4th Avenue, Miami, Florida 33137.

       37.     Defendant Zoi is the Manager of Motorsport Network. As the Manager, Zoi has

sole voting and dispositive power with respect to the shares of Defendant Motorsport held by

Motorsport Network. Motorsport Network was the sole shareholder of Motorsport until the IPO

of Motorsport stock on January 13, 2021, and continues to own a controlling interest in Motorsport.

       38.     Upon information and belief, Defendant Kozko is a citizen and domiciliary of the

State of Florida with a business address of 5972 NE 4th Avenue, Miami, Florida 33137.

       39.     Defendant Kozko is the principal executive officer of Motorsport, having served as

its Chief Executive Officer since January 2020 and as its Executive Chairman since December

2020. Kozko previously served as Senior VP of Operations and COO of Motorsport’s corporate

parent, Motorsport Network, which he joined in January 2018.

       40.     Upon information and belief, Defendant New is a citizen and domiciliary of the

State of Florida with a business address of 5972 NE 4th Avenue, Miami, Florida 33137.

       41.     Defendant New is the principal financial officer of Motorsport, having served as its

Chief Financial Officer since January 2020. Upon information and belief, New also acted as chief

financial officer for the Company since January 2020.




                                                9
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 10 of 47 PageID #: 10




                                 FACTUAL ALLEGATIONS

             THE PARTIES’ INITIAL INVESTMENTS IN THE COMPANY

       42.     HC2 made its initial investment in NASCAR games in 2014, when HC2 formed its

subsidiary, DMi, Inc., which subsequently acquired certain exclusive rights to build a NASCAR

games business. At the time of HC2’s initial investment, Blake Davidson, NASCAR Vice

President of Licensing and Consumer Products, publicly announced that “[w]e share a strategic

vision with [HC2 subsidiary] DMi to broaden NASCAR Interactive Entertainment and deliver a

first-class gaming experience to our fans, who are deeply passionate about NASCAR games”. As

noted in HC2’s annual report for the fiscal year ended December 31, 2015, HC2 paid $6.0 million

to acquire the DMi, Inc. business.

       43.     Over time and a series of investments, HC2’s initial investment developed into the

Company today, 704Games. On April 11, 2016, PlayFast Games, LLC (“PlayFast”) and Leo

Capital Holdings, LLC (“Leo”), acquired minority positions in DMi, Inc. In 2017, the Company

completed its transition from DMi, Inc. into 704Games.

       44.     The Company is a developer and publisher of video games for a large and growing

variety of platforms, including the PlayStation 4 and Xbox One game consoles, Windows PCs,

and mobile phones. It holds the exclusive license to be the official video game developer and

publisher for the NASCAR video game racing franchise. To date, the Company has sold well over

a million copies of its NASCAR video games for game consoles and PCs. The products offered

by the Company also include NASCAR Heat Mobile for iOS and Android, which has had

approximately five million installs to date, and the Company is developing two additional

NASCAR games for mobile devices with projected release dates in 2021. In addition, the

Company holds the exclusive right to create and organize e-sports leagues and events for




                                               10
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 11 of 47 PageID #: 11




NASCAR using the Company’s NASCAR racing video games, subject to certain limited

exceptions.

       45.    At the time the Company completed its transition from DMi, Inc. to 704Games, the

Company’s board of directors approved a fair market valuation of the Company’s shares of $88.76

per share, based on an analysis provided by an independent third-party valuation firm. In August

2017, HC2 and Leo extended a $1.4 million term loan to fund the Company’s operations, based

on the Company’s promising results and bright prospects.

       46.    As early as May 2018, Zoi and Motorsport Network met with then-CEO of

704Games, Paul Brooks, regarding potential collaboration with and investment in the Company.

Zoi wanted Motorsport to have a controlling stake in the Company from the first meeting.

       47.    In August 2018, Motorsport was formed as a holding company and purchased a

controlling interest consisting of 217,352 shares of the Company’s common stock at a price of

$50.61 per share. At the time of the Motorsport acquisition, the Company’s board of directors

determined that the fair market value of the Company was $50.61 per share.

       48.    Motorsport’s acquisition made Motorsport the controlling stockholder of the

Company, leaving HC2 with 54,807 shares of common stock and Continental with 51,500 shares

of common stock. After the 2018 transaction, Motorsport owned approximately 53.5% of the

Company’s common stock, while HC2 owned approximately 13.5% and Continental owned

approximately 12.7%.

                        DEFENDANTS’ DUTIES TO PLAINTIFFS

       49.    In connection with Motorsport’s acquisition of approximately 53.5% of the

Company’s shares, on August 14, 2018, Motorsport and the minority stockholders of the Company




                                              11
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 12 of 47 PageID #: 12




(including HC2 and Continental) entered into the Stockholders’ Agreement, which specified

certain rights of the Stockholders vis-à-vis the Company and each other.

       50.     Pursuant to Section 7.1 of the Stockholders’ Agreement, the Company, as

controlled by Defendants, was obligated to provide Plaintiffs and the other minority stockholders

with quarterly unaudited and annual audited financial statements of the Company. All such

financial statements were to be prepared in accordance with generally accepted accounting

practices (GAAP).

       51.     At all times from August 2018 through the present, Plaintiffs and Defendants

understood that Plaintiff Continental would communicate and receive information about the

Company via Plaintiff HC2. Defendants did not communicate directly with Plaintiff Continental,

but at all times understood that any representations that Defendants made to HC2 were equally

made to Continental. Further, all such representations were received and relied upon by

Continental.

       52.     As controlling majority stockholder of the Company, Motorsport and its agents

owed fiduciary duties to the Company and its minority stockholders, including duties of care,

loyalty, and disclosure.

       DEFENDANTS’ MATERIAL MISREPRESENTATIONS AND OMISSIONS

Defendants Asserted Control and Improperly Excluded Minority Stockholders

       53.     Defendants systematically removed representatives of the minority stockholders

from positions of influence with the Company and failed to provide information and financial

reporting to the minority stockholders as required by the Stockholders’ Agreement.

       54.     On January 1, 2019, Motorsport requested that then-CEO Paul Brooks step down

from his position as CEO of the Company. Motorsport made this request unilaterally and without

consulting the Company’s Board of Directors, which included Wayne Barr, Jr., a director of HC2’s


                                               12
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 13 of 47 PageID #: 13




corporate parent, HC2 Holdings, Inc. (“HC2 Holdings”), and current CEO of HC2 Holdings, as a

legacy board member and representative of Plaintiff HC2.

       55.     From January 2019 forward, Defendants operated as if they owned 704Games in

full, largely ignoring the rights of legacy board members to be apprised of decisions and approve

changes to agreements.

       56.     Also beginning in January 2019, Kozko instructed 704Games employees that all

major decisions should be approved by representatives of Defendants.

       57.     Throughout 2019 and the first half of 2020, Plaintiffs repeatedly requested to be

informed of board actions, provided with financial reporting, and generally informed of the status

of the Company per the terms of the Stockholders’ Agreement.

       58.     Despite Plaintiffs making numerous requests to multiple representatives of the

Company and Defendants over several months, Defendants never delivered audited financial

results for 2019. Defendants also failed to deliver regular quarterly financial reports prepared in

accordance with GAAP.

       59.     In response to Plaintiffs’ requests, Defendants represented to Plaintiffs that

financial results—audited or otherwise—were unavailable and that Defendants would provide

results to Plaintiffs as and when they were completed.

       60.     Defendants delayed providing results between November 2019 and June 2020. On

June 4, 2020, when Defendants did finally provide limited summary financial results for 2019 and

the first quarter of 2020, those statements were not detailed financial statements prepared in

accordance with US GAAP and did not satisfy Defendants’ obligations to disclose financial

information.




                                                13
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 14 of 47 PageID #: 14




Defendants Set the Stage at the Company’s November 2019 Board of Directors Meeting

       61.     On November 12, 2019, the Company held a special meeting of its Board of

Directors, of which HC2 Holdings director Wayne Barr, Jr. was a member, via Zoom

telephone/video conference. Defendant Kozko chaired the meeting and HC2 employee AJ Stahl

attended the meeting on behalf of Plaintiff HC2 as a minority stockholder with observer rights

under the Stockholders’ Agreement.

       62.     At that meeting, the financial review of the Company indicated a $5 million

reduction in revenue from the prior forecast and a reduction in EBITDA (earnings before interest,

taxes, depreciation and amortization, a common measure of cash flow) from a projected $1.3

million to negative $1.6 million—portraying the Company as a money-losing entity that was likely

to require additional capital infusions from its investors with little hope of near-term profitability.

       63.     Defendants’ dire predictions for the Company were a significant departure from

prior expectations for a company whose shares Motorsport had acquired for $50.61 per share just

two years earlier. Defendants’ reports and projections portrayed the Company as a weak enterprise

whose fair market value had suffered during Motorsport’s tenure as controlling majority

stockholder.

       64.     In fact, upon information and belief, Defendants believed that the Company’s

results were promising and would yield an attractive valuation in an IPO. This belief culminated

in the execution of a January 1, 2020 employment agreement between Motorsport and Kozko (the

“Kozko Employment Agreement”), a copy of which is attached hereto as Exhibit 3, targeting a

Company valuation of at least $100 million, ranging all the way up to beyond $1 billion.

Defendants’ 2020 Company Budget Falsely Indicated Millions in 2020 EBITDA Losses

       65.     On December 26, 2019, Defendant Kozko emailed a spreadsheet purporting to be

the 2020 Consolidated Budget for 704Games to Mr. Stahl (the “2020 Consolidated Budget”).


                                                  14
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 15 of 47 PageID #: 15




       66.     In the 2020 Consolidated Budget, Defendants estimated that in 2020 the Company

would generate an EBITDA loss of over $3,094,400 for the year.

       67.     After providing the 2020 Consolidated Budget to Mr. Stahl, Defendant Kozko then

initiated a Zoom conference with Stahl in which they discussed the 2020 Consolidated Budget,

including the projected losses, the reasons for lower sales and high expenses, and the potential

necessity for additional investment in the Company.

       68.     Upon information and belief, the 2020 Consolidated Budget prepared and provided

by Defendants was not accurate and included material misstatements and omissions, including, in

particular, Defendants’ estimate that the Company would generate an EBITDA loss in 2020.

       69.     In fact, the Company reported positive EBITDA in the millions for 2020 in

connection with the IPO.

       70.     Upon information and belief, the 2020 Consolidated Budget was not merely a poor

prediction but was a material misstatement of Defendants’ true knowledge and expectations

concerning the Company’s performance in 2020—which significantly altered the total mix of

information made available to Plaintiffs in deciding to sell their shares. Plaintiffs have formed this

belief because, immediately after providing the misleading 2020 Consolidated Budget to Plaintiffs,

Motorsport entered into the Kozko Employment Agreement—the effective date of which was

contemporaneous with the Defendants’ representations to minority investors that the Company

was losing over $3 million per year. The Kozko Employment Agreement provided for incentive

compensation to Kozko in the event of an IPO that valued Motorsport at “at least One Hundred

Million ($100,000,000)” and contained additional equity awards for Kozko starting at a market

capitalization of $150 million, ranging all the way up to a valuation of $1 billion—metrics that are

irreconcilable with Defendants’ inaccurate portrayal of the Company at the Company’s November




                                                 15
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 16 of 47 PageID #: 16




2019 Board of Directors meeting and in the 2020 Consolidated Budget. Upon information and

belief, Motorsport and Kozko based the metrics in the Kozko Employment Agreement upon their

true knowledge of the value of Motorsport—which derived nearly all of its value from the

Company.

Defendants Fail to Disclose Their Expectation That an IPO Would Yield a Company
Valuation of Over $100 Million

       71.     On January 1, 2020, immediately after the November 12, 2019 Board meeting and

the December 26, 2019 Consolidated Budget, Motorsport and Kozko agreed to the lucrative new

Kozko Employment Agreement, which targeted a Company value of at least $100 million in an

IPO or other valuation event, and rewarded Kozko with additional compensation at value

increments all the way up to $1 billion.

       72.     Defendants failed to disclose the existence of the new Kozko Employment

Agreement, or its valuation targets, to Plaintiffs—a critical omission of important information that

further altered the total mix of information made available to Plaintiffs in deciding to sell their

shares. Plaintiffs first learned of the valuation terms of the Kozko Employment Agreement after

selling their shares, when Motorsport attached the text of the Kozko Employment Agreement to

public SEC filings.

       73.     Other contemporaneous evidence also shows that Defendants intended, throughout

2020, to engage in a highly lucrative IPO. One of the exhibits to Motorsport’s prospectus is a

curiously backdated employment agreement between Motorsport and New, which states that it is

“dated October 19, 2020, but effective as of January 3, 2020”, and claims that the letter “is

confirming the offer extended to you prior to [January 3, 2020]” (the “New Employment

Agreement”). The New Employment Agreement provides that New would be rewarded with a

$150,000 bonus if Motorsport “consummates and closes the initial public offering of its securities”.



                                                16
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 17 of 47 PageID #: 17




The New Employment Agreement suggests that New was hired specifically to implement a

lucrative IPO.

        74.      Defendants did not disclose the terms of the New Employment Agreement,

including the IPO bonus provisions, to Plaintiffs prior to acquiring Plaintiffs’ stake in the

Company.

In Spring 2020, Defendants Secure a $10 Million Line of Credit from Motorsport’s Parent
Company to Fund Acquisitions

        75.      Despite portraying the Company as a money-losing entity, in early 2020

Defendants secretly lined up financing to fund additional acquisition activity.

        76.      On April 1, 2020, Motorsport entered into a promissory note with Motorsport’s

parent, Motorsport Network, providing for a $10 million line of credit, payable on demand, to fund

“working capital, operations, acquisitions, investments or any other purposes of [Motorsport]” (the

“April 2020 Note”).

        77.      Upon information and belief, the April 2020 Note was made available, and

intended, to fund the acquisition of minority investors’ holdings in the Company. The April 2020

Note also provided Motorsport Network with a way to immediately profit off Motorsport’s IPO

by calling in the April 2020 Note, which would be immediately due and payable on demand, and

deeming pre-IPO investments to be “Advances” under the note.

        78.      Upon information and belief, the $10 million face value of the April 2020 Note

reflects Defendants’ expectation that it would cost substantially more per share to acquire

Company stock from its minority investors than the $1.2 million Motorsport ultimately paid for

Plaintiffs’ shares.

        79.      Defendants did not disclose the April 2020 Note, or the fact that they had secured

a $10 million line of credit to fund investments and acquisitions, to Plaintiffs—yet another



                                                 17
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 18 of 47 PageID #: 18




omission of important information altering the total mix of information made available to Plaintiffs

in deciding to sell their shares. Plaintiffs learned of the April 2020 Note through public SEC filings

in connection with the Motorsport IPO.

Defendants’ 2019 Quarterly Financials for the Company Showed Massive Increases in
EBITDA Losses

       80.     On June 4, 2020, after numerous requests for updated financial information from

Plaintiffs, Michelle Baker Dillon of 704Games finally provided a spreadsheet purporting to show

the 2019 Quarterly Financials for 704Games to Mr. Stahl (the “2019 Quarterly Financials”).

       81.     The 2019 Quarterly Financials show quarterly results for the Company in 2018 and

2019 and the variance year over year. These figures indicated that EBITDA losses increased by

684% in 2019 as compared to such losses in 2018.

       82.     The 2019 Quarterly Financials do not conform to GAAP and did not satisfy

Defendants’ disclosure obligations because they are simply overview EBITDA calculations, which

are non-GAAP accounting measures, and do not include reconciliations showing net earnings

according to GAAP.

       83.     Mr. Stahl and Ms. Baker Dillon thereafter discussed the contents of the 2019

Quarterly Financials. Mr. Stahl reiterated Plaintiffs’ rights to audited financial results prepared in

accordance with the requirements of GAAP and asked when those would be provided. Ms. Baker

Dillon could not provide an answer as to when audited GAAP financials for 2019 would be

available.

Defendants’ Presentation at the Company’s 2020 Board of Directors Meeting Falsely
Indicated a Multimillion-Dollar Cash Shortfall Even If the Company Achieved All Goals

       84.     Also on June 4, 2020, Amanda LeCheminant, VP and Deputy General Counsel of

Motorsport Network, sent an email to the directors and stockholders of 704Games attaching a

Meeting Agenda and Presentation for the Company board meeting set to take place on June 5,


                                                 18
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 19 of 47 PageID #: 19




2020 (the “June 2020 BOD Presentation”). Ms. LeCheminant also attached the minutes of the

November 12, 2019 meeting of the 704Games Board of Directors for approval.

       85.     The June 2020 BOD Presentation included CEO Remarks on page 3, including the

estimation that the Company would “run out of money next year around launch [of a new

product], even if we hit our current projections” (emphasis added).

       86.     The 2019 Financials reflected on page 13 of the June 2020 BOD Presentation

indicated that the Company ran a deficit of EBITDA of $3,234,000, dramatically worse than in

2018, and noted that “Expenses [are] almost flat, EBITDA drop is primarily due to Console

Revenue.”

       87.     The Q1-20 Financials reflected on page 14 of the June 2020 BOD Presentation

indicated that EBITDA was positive for that quarter, but noted a decrease in mobile revenue with

the explanation “Mobile game content needs a refresh” and that a number of expenses had been

cut in the first quarter of 2020, including dramatic decreases in the categories of “Development

Costs,” “Sales & Marketing,” and “T&E”.

       88.     The 2021 Monthly Forecast on page 16 of the June 2020 BOD Presentation

indicated that, even assuming all product launches and sales targets were accomplished, the

Company would hit a major cash shortfall in July 2021.

       89.     The Cash Shortfall Projections on page 17 of the June 2020 BOD Presentation

indicated that, even with no delays, there would be a cash shortfall of $1,190,000. In a high impact

scenario, the cash shortfall estimate was $4,705,000.

       90.     At the meeting of the Board of Directors on June 5, 2020, Defendants reiterated

that there would likely be a capital call in the near future because of the predicted cash shortfall.

Defendants continued to project a pessimistic view of the prospects of the Company.




                                                 19
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 20 of 47 PageID #: 20




        91.     Upon information and belief, the June 2020 BOD Presentation was not accurate

and included material misstatements and omissions of material facts regarding the financial

condition of the Company and the prospects for the finances of the Company going forward,

including, in particular, the repeated indications of a cash shortfall even if the Company achieved

all of the goals set forth in the June 2020 BOD Presentation. This misrepresentation, like

Defendants’ other misrepresentations and omissions alleged herein, concerned important

information and altered the total mix of information made available to Plaintiffs in deciding to sell

their shares.

        92.     Plaintiffs have formed this belief about the June 2020 BOD Presentation based on

the Company’s actual reported 2020 performance, the success of the IPO, and the Kozko

Employment Agreement, all of which are inconsistent and irreconcilable with Defendants’ dire

portrayal of the Company in the June 2020 BOD Presentation.

Defendants Placed Pressure on Plaintiffs to Agree to a Sale by Demanding Cash or Equity
to Cure an Alleged Financial Misstatement

        93.     On June 11, 2020, Defendant New, the CFO and principal financial and accounting

officer of Motorsport, sent an email to the stockholders of 704Games identifying an alleged

revenue overstatement for 2018 of $1.1 million and requesting that the other stockholders either

(1) consent to Motorsport Network (Motorsport’s parent company) withdrawing $1.1 million from

the Company’s accounts or (2) contribute 15% additional equity to Motorsport pursuant to the

August 2018 Stock Purchase Agreement by which Motorsport had acquired its interest in the

Company. New provided only five days for Plaintiffs to respond.

        94.     On June 15, 2020, AJ Stahl replied, disputing that any money or equity was owed

to Motorsport or its parent company.

        95.     On June 18, 2020, Mr. New replied to Mr. Stahl’s email and requested a phone call.



                                                 20
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 21 of 47 PageID #: 21




       96.     Defendants also failed to disclose that, via the April 2020 Note, Motorsport

Network had recently agreed to extend additional credit to Motorsport, rather than require the cash

payment suggested by New.

       97.     Defendants’ sudden assertion in June 2020 that revenue had been overstated was

self-serving and highly aggressive, especially in light of the fact that Defendants themselves

controlled the accounting for the Company and had never raised any problem with the 2018

financials prior to summer 2020.

       98.     Defendants’ extortionate demand highlighted Defendants’ failure to disclose

material information to Plaintiffs. In response to New’s demand, Mr. Stahl specifically requested

“backup and cites to GAAP supporting a restatement of financials” and noted that “in Section 7.1

of the Investor Rights Agreement, the company is currently in breach in that it has failed to provide

[audited financial statements] for 2019. As such, we request an update to the timing of AFS for

2019.” Defendants never provided sufficient information supporting their demand, in violation of

(a) Defendants’ fiduciary obligation to disclose all material facts to minority stockholders, and (b)

the Company’s contractual obligation, under Defendants’ management, to provide audited

financial statements.

       99.     Upon information and belief, New’s representation that a revenue overstatement

necessitated consent from Plaintiffs to Motorsport Network withdrawing $1.1 million from the

Company’s accounts or Plaintiffs to contribute additional equity to Motorsport constituted material

misstatements and entailed omissions of material facts regarding the financial conditions of the

Company, as no such consent or contribution was required.

       100.    Upon information and belief, Defendants’ demand for additional cash or equity was

designed to—and did—place pressure on Plaintiffs to sell their shares to Motorsport. The pressure




                                                 21
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 22 of 47 PageID #: 22




was intensified by the fact that, as the controlling majority stockholder of the Company,

Motorsport had control over the information provided to Plaintiffs and had the power to hold

Plaintiffs’ investment hostage if Plaintiffs did not agree to Defendants’ demands.

       101.    Plaintiffs have formed these beliefs about Defendants’ demand for additional cash

or equity based on the Company’s actual reported 2020 performance, the success of the IPO, and

the Kozko Employment Agreement, all of which are utterly inconsistent and irreconcilable with

Defendants’ inaccurate portrayal of the Company in the June 2020 BOD Presentation.

       102.    Moreover, as shown by the New Employment Agreement, New had been hired

specifically in anticipation of preparing the Company for a profitable IPO and stood to gain a

windfall upon the consummation of such an IPO (and additional bonus at Kozko’s discretion),

giving New a financial motive to acquire Plaintiffs’ shares to maximize Defendants’ IPO profits.

Defendants Falsely Claimed that the Company Would Soon Require a Capital Call

       103.    As early as December 2019, Kozko indicated that the Company would likely

require additional investment in order to succeed.

       104.    At the June 5, 2020 Board of Directors meeting, Defendants indicated to Plaintiffs

that the Company was facing a cash shortfall and that a capital call was likely.

       105.    On June 23, 2020, AJ Stahl had another call with Zoi and New. On that call, Zoi

and New indicated to Mr. Stahl that there would be a capital call in the near future, and that

Plaintiffs, as the largest of the Company’s minority stockholders, should be aware of this. They

also suggested to Mr. Stahl that if Plaintiffs were not going to participate in a capital call, perhaps

Motorsport should acquire Plaintiffs’ interest in the Company.

       106.    On June 23, 2020, after their phone call, Zoi sought to capitalize on the pressure on

Plaintiffs by sending a formal offer letter to AJ Stahl. The offer letter again indicated that a capital




                                                  22
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 23 of 47 PageID #: 23




call would occur in the near-term and suggested that Plaintiffs should sell their interests in the

Company to Motorsport in lieu of making a capital contribution. A copy of that letter is attached

hereto as Exhibit 4.

       107.      Upon information and belief, Defendants’ representations about the need for

additional investment by Plaintiffs, including, in particular, New’s representation that there would

be a capital call for the Company in the near future, were not accurate and were material

misstatements regarding the financial conditions of the Company and the prospects for the finances

of the Company going forward, and no such capital call was required or occurred. The New

Employment Agreement’s financial incentives upon the consummation of an IPO shows that,

contrary to anticipating a cash shortfall and capital call, New had every reason to expect an

imminent IPO.

       108.      Plaintiffs have formed this belief about these representations, and in particular this

representation by New, based on the absence of such a capital call, the Company’s actual reported

2020 performance, the success of the IPO, the Kozko Employment Agreement, the New

Employment Agreement, and the April 2020 Note extending in which Motorsport Network

extended additional credit to Motorsport, all of which are utterly inconsistent and irreconcilable

with the Company requiring a capital call after June 23, 2020.

       109.      Moreover, the timing of Motorsport’s proposal to acquire Plaintiffs’ shares, when

coupled with Defendants’ misleading portrayal of the Company as a financial disaster, and with

Motorsport’s sudden extortionate demands for additional cash or equity, strongly suggest that

Defendants’ pressure campaign was designed to induce Plaintiffs to sell their Company stock at a

low valuation.




                                                  23
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 24 of 47 PageID #: 24




Defendants Continue to Conceal Material Information and Opportunities from Plaintiffs

       110.    In the midst of negotiations to acquire Plaintiffs’ stock at a bargain basement

valuation, Defendants continued to prepare for a lucrative IPO and diverted corporate opportunities

to their own benefit.

       111.    On July 20, 2020, less than one month before Motorsport acquired Plaintiffs’

shares, Motorsport entered into a confidential Promotional Services Agreement with Fernando

Alonso Diaz, a prominent Formula One racecar driver (the “Alonso Agreement”).

       112.    The Alonso Agreement provided that Alonso would not provide services until

Motorsport had consummated an IPO, and that Alonso’s compensation would take the form of a

grant of “3% of the Company’s issued and outstanding Class A Stock as of the effective date of

the IPO”.

       113.    By entering into the Alonso Agreement, Defendants both (a) commandeered a

business opportunity belonging to the Company for their own benefit, and (b) ensured that

Plaintiffs would not realize any benefit from the Alonso relationship prior to, or as a part of, their

stock sale to Motorsport.

       114.    Defendants did not disclose the Alonso Agreement to Plaintiffs prior to acquiring

Plaintiffs’ stock. In fact, the Alonso Agreement contained a strict confidentiality provision

providing for legal remedies against Alonso if he were to disclose the existence of the Alonso

Agreement to any person without Motorsport’s written consent.

       115.    The existence of the Alonso Agreement—a high-profile promotional agreement

with a world-famous racecar driver—was squarely contrary to the image of a struggling Company

that Defendants were portraying to Plaintiffs, and knowledge of the Alonso Agreement would have

been material to Plaintiffs’ decision whether to sell their stock at the price paid by Motorsport.




                                                 24
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 25 of 47 PageID #: 25




       116.    Upon information and belief, concurrent with Motorsport’s negotiations to acquire

Plaintiffs’ stock in the Company, Motorsport was also in the process of obtaining the exclusive

licenses to develop multi-platform games for Automobile Club de l’Ouest, including games based

on the FIA World Endurance Championship and the 24 Hours of Le Mans.

       117.    On January 25, 2021, Motorsport did, in fact, enter into an Amendment of its

existing Le Mans Esports Series Ltd. Joint Venture Agreement with Automobile Club de l’Ouest

and a series of related license agreements, which together enable Motorsport to develop games

related to, themed as, or containing the FIA World Endurance Championship and the 24 Hours of

Le Mans (together, the “Le Mans Agreements”).

       118.    Upon information and belief, the original Le Mans Esports Series Ltd. Joint

Venture Agreement with Automobile Club de l’Ouest included only an agreement to facilitate the

Le Mans Esports Series and not the rights to develop video games related to Le Mans.

       119.    The Le Mans Agreements are for development of racing video games. Motorsport

has no assets or relationships that relate to video game development other than its ownership of

704Games.

       120.    By entering into the Le Mans Agreements, Defendants both (a) commandeered a

business opportunity belonging to the Company for their own benefit, and (b) ensured that

Plaintiffs would not realize any benefit from the Automobile Club de l’Ouest relationship prior to,

or as a part of, their stock sale to Motorsport.

       121.    Defendants did not disclose to Plaintiffs that Defendants were pursuing the Le

Mans Agreements prior to acquiring Plaintiffs’ stock.

       122.    Defendants’ pursuit of the Le Mans Agreements—an agreement to develop games

related to two world-famous race events that would open up new markets for the Company—was




                                                   25
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 26 of 47 PageID #: 26




squarely contrary to the image of a struggling Company that Defendants were portraying to

Plaintiffs, and knowledge of negotiations for the Le Mans Agreements would have been material

to Plaintiffs’ decision whether to sell their stock at the price paid by Motorsport.

      DEFENDANTS MADE THEIR MATERIAL MISREPRESENTATIONS AND
            OMISSIONS ABOUT THE COMPANY WITH SCIENTER

       123.    Contemporaneous documents and subsequent events indicate that Defendants made

the material misstatements and omissions alleged above with the intent to deceive, manipulate,

and defraud Plaintiffs, and are inconsistent with any plausible innocent explanation for

Defendants’ actions.

       124.    Upon information and belief, Defendants knowingly and intentionally (or at the

very least recklessly) made the material misrepresentations and omissions alleged above in

connection with the Company’s November 2019 Board of Directors Meeting, the Company’s 2020

Consolidated Budget, the Company’s 2019 Quarterly Financials, and Defendants’ June 2020 BOD

Presentation, and, through Defendants Zoi, Kozko, and New, made the statements alleged above

concerning the need for additional investment by Plaintiffs, a revenue overstatement, and a

looming capital call for the Company, to induce Plaintiffs to sell their ownership interests in the

Company to Motorsport for what Defendants knew to be a fraction of their fair market value.

       125.    Contrary to Defendants’ repeated misrepresentations that the Company was in dire

financial straits, in fact Defendants were, upon information and belief, already planning a public

offering or other liquidity event based on a much higher valuation.

       126.    Defendants selectively disclosed to Plaintiffs that they wanted to pursue a liquidity

event or initial public offering of the parent company. Plaintiffs understood this to mean that

Defendants planned a liquidity event for Motorsport Network, the parent company of Motorsport.

In making their self-serving and selective disclosure, Defendants concealed that the transaction



                                                 26
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 27 of 47 PageID #: 27




would be based exclusively on the value of 704Games. They similarly failed to disclose any facts

regarding the timeline for such a liquidity event or the anticipated value of that event.

       127.    As alleged above, the Kozko Employment Agreement was contemporaneous with

Defendants’ provision of their misleading 2020 Consolidated Budget to Plaintiffs, preceded

Defendants’ other material misstatements and omissions alleged above, and may even have been

negotiated prior to or contemporaneously with Defendants’ misleading financial review of the

Company at the Company’s November 2019 Board of Directors meeting.

       128.    The Kozko Employment Agreement’s contemplation of an IPO valuing Motorsport

at “at least One Hundred Million ($100,000,000)”, and potentially over $1 billion, cannot be

reconciled with Defendants’ portrayal of the Company in 2020 as losing millions of dollars and

being in imminent danger of running out of money.

       129.    Similarly, the New Employment Agreement states that its terms, and the specific

financial incentives for a successful IPO, were discussed with New prior to his January 3, 2020

employment start date. New’s pressure campaign, his contentions that the Company required a

capital call, and his demands for immediate agreements to transfer cash or equity to Motorsport

Network, all occurred at the same time that New knew for a certainty that he would be rewarded

for a successful IPO.

       130.    Defendants’ actions in the weeks and months following their fraudulently induced

purchase of Plaintiffs’ ownership interests in the Company are equally impossible to reconcile

with their dire portrayal of the Company’s financial status to Plaintiffs. On September 4, 2020—

mere weeks after acquiring Plaintiffs’ shares in the Company—Motorsport had already filed a

confidential draft prospectus with the SEC for the IPO.




                                                 27
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 28 of 47 PageID #: 28




         131.   Upon information and belief, on January 8, 2021, Motorsport converted from a

Florida limited liability company to a Delaware corporation pursuant to a statutory conversion in

preparation for the IPO. As a result of the corporate conversion, Motorsport Network became the

sole holder of the Class A common stock and Class B common stock of Motorsport Games Inc.

         132.   On January 13, 2021, Motorsport filed an updated prospectus with the SEC

pursuant to Rule 424(b)(4) under the Securities Act of 1933 (the “Securities Act”), codified at 17

C.F.R. § 230.424(b)(4) (the “Motorsport Prospectus,” a copy of which is attached hereto as Exhibit

5).

         133.   Contrary to Defendants’ misrepresentations to Plaintiffs about the Company, the

Motorsport Prospectus reported positive EBITDA of $3,279,706 for the nine months ended

September 30, 2020.

         134.   The wildly successful results of Motorsport’s January 13, 2021 IPO speak for

themselves and belie Defendants’ prior representations about the Company to Plaintiffs in

inducing Plaintiffs to sell their Company stock.

         135.   The Motorsport Prospectus indicates that essentially all of the assets of Motorsport

are derived from its interest in the Company, and that the value of Motorsport is approximately

equivalent to its 82.2% interest in the Company.

         136.   Per the Motorsport Prospectus, following the IPO there would be approximately 10

million shares of Class A common stock and 7 million shares of Class B common stock

outstanding, of which Motorsport Network owns approximately 96.3% of the combined voting

power.

         137.   On January 13, 2021, Defendants successfully launched the IPO, which was priced

at $20.00 per share.




                                                   28
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 29 of 47 PageID #: 29




       138.    The IPO raised more than $60 million in proceeds for 3 million shares of

Motorsport. The price immediately skyrocketed, reaching $38 per share on the first day of trading.

       139.    At the $20 per share IPO price, multiplied by the 17 million authorized shares, the

implied value of Motorsport would be approximately $340 million. At the $38.00 peak trading

price on January 13, 2021, the implied value of Motorsport is approximately $646 million.

       140.    The implied value of the Company, based on the fact that Motorsport’s profitability

is based upon its 82.2% ownership of the Company, is approximately $414 million based on the

IPO price, or $786 million based on the peak trading price on January 13, 2021.

DEFENDANTS ARE NOT ENTITLED TO A SAFE HARBOR FOR THEIR FALSE AND
                    MISLEADING STATEMENTS

       141.    The statutory safe harbor provided by the Private Securities Litigation Reform Act

(“PSLRA”) for forward-looking statements under certain circumstances does not apply to any of

the materially false and misleading statements and omissions alleged herein.

       142.    The statements alleged to be false and misleading herein all relate to then-existing

facts and conditions. To the extent certain statements alleged to be false or misleading are

determined to be mixed statements of historical or present information and future information,

such statements are not entitled to the safe harbor with respect to the part of the statement that

refers to historical or present conditions.

       143.    The PSLRA safe harbor also does not apply because the claims alleged herein are

covered by statutory exceptions to the safe harbor, including 15 U.S.C. § 77z–2(b)(2) because the

statements were made in connection with an initial public offering, insofar as Defendants’

misstatements and omissions were made in anticipation of the undisclosed planned IPO.

       144.    To the extent certain of the statements alleged to be false or misleading may be

characterized as forward-looking statements, they were not identified as “forward-looking



                                                29
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 30 of 47 PageID #: 30




statements” when made and there were no meaningful cautionary statements identifying important

factors that could cause actual results to differ materially from those in the purportedly forward-

looking statements.

       145.    In the alternative, to the extent that the statutory safe harbor is determined to apply

to any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements were made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, or the forward-looking statement was authorized or approved by individuals who knew

that the statement was false when made.

  PLAINTIFFS RELIED ON DEFENDANTS’ MATERIAL MISREPRESENTATIONS
   AND OMISSIONS IN SELLING THEIR COMPANY SHARES TO DEFENDANTS

       146.    Plaintiffs did not wish to contribute to a capital call for the Company, which they

believed, based on the material misrepresentations and omissions by Defendants alleged above, to

be unprofitable and to have limited prospects for future profitability.

       147.    Plaintiffs, as non-controlling minority stockholders, were not positioned to

ascertain independently the truth, falsity, or completeness of Defendants’ representations

concerning the Company’s results and prospects.

       148.    Plaintiffs relied on the material misrepresentations and omissions by Defendants

alleged above, including, in particular, New’s statement about an upcoming capital call, in

determining that it would be best to sell Plaintiffs’ ownership interests in the Company.

       149.    On July 14, 2020, Plaintiffs reached out to Defendant Kozko to resume discussions

regarding a potential sale of Plaintiffs’ interest in the Company. Plaintiffs also spoke with

Defendant Zoi on July 15, 2020 to reach agreement on the price for the purchase of Plaintiffs’




                                                 30
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 31 of 47 PageID #: 31




shares. Plaintiffs asked to delay closing until October 2020, in order to determine whether

Motorsport would acquire other minority interests at a higher price. Defendants refused to wait.

       150.    Upon information and belief, Defendants resisted a delay in closing because, at the

time they initiated the purchase of Plaintiffs’ shares, Defendants already knew that a lucrative IPO

was imminent and were well under way in preparing for the IPO. Indeed, Defendants filed their

initial draft registration statement with the SEC on September 8, 2020, less than three weeks after

executing the SPA to acquire Plaintiffs’ shares.

       151.    On July 24, 2020, counsel for Defendants at Snell & Wilmer L.L.P. provided a draft

Stock Purchase Agreement to Plaintiffs.

       152.    Defendant Zoi was intimately involved in structuring the deal, engaging via email

and phone calls with Plaintiffs and the parties’ respective counsel.

       153.    Plaintiffs and Motorsport thereafter entered into the SPA effective as of August 18,

2020, pursuant to which Plaintiffs sold all of their shares in the Company to Motorsport at a price

of just $11.2881 per share.

       154.    Section 4(h) of the SPA included a representation by Plaintiffs (defined therein as

“Seller” or “Sellers”) regarding Plaintiffs’ access to information about Motorsport and the

Company:

       The Seller has sufficient knowledge and experience with and information about
       Buyer (including Buyer’s business objective and current efforts to consummate a
       liquidity event or an initial public offering of Buyer as soon as practicable) and the
       Company in order to be fully familiar with Buyer, the Company and its current
       business, operations, assets, finances, financial results, financial condition and
       prospects and so as to be able to evaluate the risks and merits of consummating the
       transactions contemplated by this Agreement, (ii) has full access to all books and
       records of the Company and all of its contracts, agreements and documents and (iii)
       has had an opportunity to ask questions of, and receive answers from,
       representatives of Buyer and the Company regarding Buyer, the Company and its
       current business, operations, assets, financing, operating results, financial condition
       and prospects in order to make an informed decision to sell the Shares.



                                                   31
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 32 of 47 PageID #: 32




Ex. 2 § 4(h).

       155.     As of the date of that representation in the SPA, Plaintiffs mistakenly believed, in

reliance on, and due to, Defendants’ false and misleading statements and material omissions, that

the contemplated “liquidity event or an initial public offering of Buyer” would be an offering of

Motorsport’s parent company and/or would include substantial assets other than those of the

Company.

       156.     As of the date of that representation in the SPA, Plaintiffs mistakenly believed, in

reliance on, and due to, Defendants’ false and misleading statements and material omissions

regarding the unavailability of audited financials, and the information that Defendants did provide,

that Plaintiffs did, in fact, have access to all the information necessary to make a decision to sell

Plaintiffs’ shares in the Company.

       157.     On October 6, 2020, Motorsport entered an agreement to purchase additional shares

of the Company from minority stockholder Leo Capital Holdings, LLC at an identical price per

share as they had paid Plaintiffs.

                PLAINTIFFS’ ECONOMIC LOSSES AND LOSS CAUSATION

       158.     Defendants fraudulently induced Plaintiffs to accept just $1.2 million for their

26.2% stake in the Company. At the peak trading price on Motorsport’s first day of trading, that

stake is actually worth at least approximately $206 million.

       159.     Plaintiffs would not have entered into the SPA had they been aware that the

financial condition of the Company indicated a much higher fair market value than the price per

share that Defendants offered and paid for Plaintiffs’ shares in the Company, or that Defendants

intended to offer shares in Motorsport (the only substantial asset of which is the Company) in the

impending IPO.




                                                 32
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 33 of 47 PageID #: 33




       160.    Plaintiffs would have retained their ownership interests in the Company if

Defendants had not represented to Plaintiffs, mere months before the IPO, that the Company was

in dire financial condition and that a capital call was forthcoming.

       161.    Defendants’ material misstatements and omissions damaged Plaintiffs by causing

Plaintiffs to sell their ownership interests in the Company for far less than fair market value,

depriving Plaintiffs of the true value of those ownership interests.

The Company’s Remaining Minority Stockholders Have Filed Suit Against Motorsport
Arising from Motorsport’s Theft of Corporate Opportunities

       162.    Upon information and belief, on or about December 23, 2020, representatives of

Ascend FS, Inc. (“Ascend”) and PlayFast, both minority stockholders of the Company, sent a letter

to Defendants alleging that the SPA and the October 6, 2020 transaction were made in breach of

the Stockholders’ Agreement. That letter also demanded certain documents relating to Motorsport.

       163.    On December 29, 2020, Jennifer Hadley Catero of Snell & Wilmer L.L.P., counsel

for Motorsport, replied via letter to Ascend and Playfast, denying that the SPA or the October 6,

2020 transaction breached the Stockholders’ Agreement and refusing to provide information about

Motorsport.

       164.    On January 11, 2021, Ascend filed a derivative suit on behalf of the Company

against Motorsport and Kozko in the Circuit Court of the Eleventh Judicial Circuit in and for

Miami-Dade County, Florida, Local Case Number 2021-000705-CA-01, alleging breaches of

fiduciary and contractual duties and theft of corporate opportunities from the Company in excess

of $94 million, based on Motorsport’s acquisition of stock in the Company from Plaintiffs and Leo

via the SPA and the October 6, 2020 transaction, respectively. Ascend’s complaint alleges, among

other things, that Motorsport purchased Plaintiffs’ stock “at a 98.6% discount” and at a price “far

below its value”, which Motorsport anticipated would lead to “a return of approximately 72 times



                                                 33
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 34 of 47 PageID #: 34




the price it paid” (emphasis in original). Ascend’s complaint further alleges that Defendants

“concealed . . . their inside information about the IPO from . . . minority shareholders until they

were a fait accompli.”

                                     COUNT I
                       FOR VIOLATION OF EXCHANGE ACT § 10(b)
                            AND RULE 10b-5 THEREUNDER
                              (AGAINST MOTORSPORT)

        165.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        166.    Defendant Motorsport, in its capacity as the majority stockholder of the Company,

and by the use of various means and instrumentalities of interstate commerce, including without

limitation telephone calls, emails, and videoconferences, intentionally made untrue statements of

material facts to Plaintiffs relating to the financial condition and future prospects of the Company.

        167.    In the course of using various means and instrumentalities of interstate commerce,

including without limitation telephone calls, emails, and videoconferences, Defendant also

intentionally or recklessly omitted to state material facts relating to the financial condition and

future prospects of the Company that were necessary in order to make Defendants’ statements

made concerning the Company, in the light of the circumstances under which they were made, not

misleading.

        168.    At each time Defendants made the false statements and omissions of material fact

alleged herein, Defendants knew, or recklessly disregarded, that such statements were false and/or

incomplete, and that Plaintiffs would rely on those statements.

        169.    Plaintiffs justifiably relied upon the statements by Defendants in deciding to sell

their ownership interests in the Company to Motorsport at a price of $11.2881 per share.




                                                 34
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 35 of 47 PageID #: 35




         170.   Plaintiffs are also entitled to a presumption of reliance under Affiliated Ute Citizens

of Utah v. United States, 406 U.S. 128 (1972), because the claims asserted herein against

Defendants are predicated upon omissions of material fact. At least with respect to several of the

allegations, the claims primarily allege omissions and where there was an affirmative duty to

disclose information.

         171.   But for Defendants’ material false statements and omissions of material fact,

Plaintiffs would not have been induced to sell their shares in the Company for $11.2881 per share.

         172.   Plaintiffs have been injured and have suffered economic losses because the fair

market value of Plaintiffs’ ownership interests in the Company greatly exceeded $11.2881 per

share.

         173.   Defendants’ material false statements and omissions of material fact were the

proximate cause of Plaintiffs’ injuries and economic losses.

         174.   Defendants’ material false statements and omissions of material fact alleged herein

constituted devices, schemes, and artifices to defraud Plaintiffs and acts, practices, and a course of

business which operated as a fraud and deceit upon Plaintiffs in connection with the purchase of

securities in the Company from Plaintiffs, all in violation of Rule 10b-5.

         175.   Defendants’ material false statements and omissions of material fact alleged herein

constituted manipulative and deceptive devices and contrivances in connection with the purchase

of securities from Plaintiffs, in contravention of Rule 10b-5 and, thus, in violation of Exchange

Act Section 10(b).




                                                  35
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 36 of 47 PageID #: 36




                              COUNT II
   FOR JOINT AND SEVERAL LIABILITY UNDER EXCHANGE ACT § 20(a) FOR
          MOTORSPORT’S VIOLATION OF EXCHANGE ACT § 10(b)
                     AND RULE 10b-5 THEREUNDER
                   (AGAINST ZOI, KOZKO, AND NEW)

        176.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        177.    Defendants Zoi, Kozko, and New, in their capacities as controlling executives of

Defendant Motorsport (and, with it, the Company), and by the use of various means and

instrumentalities of interstate commerce, including without limitation telephone calls, emails, and

videoconferences, intentionally made untrue statements of material facts to Plaintiffs relating to

the financial condition and future prospects of the Company.

        178.    In the course of using various means and instrumentalities of interstate commerce,

including without limitation telephone calls, emails, and videoconferences, Defendants Zoi,

Kozko, and New also intentionally or recklessly omitted to state material facts relating to the

financial condition and future prospects of the Company that were necessary in order to make

Defendants’ statements made concerning the Company, in the light of the circumstances under

which they were made, not misleading.

        179.    At each time Defendants Zoi, Kozko, and New made the material false statements

and omissions of material fact alleged herein, they knew, or recklessly disregarded, that such

statements were false and/or incomplete, and that Plaintiffs would rely on those statements.

        180.    Plaintiffs justifiably relied upon the statements by Defendants Zoi, Kozko, and New

in deciding to sell their ownership interests in the Company to Motorsport at a price of $11.2881

per share.




                                                 36
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 37 of 47 PageID #: 37




          181.   But for Defendants Zoi, Kozko, and New’s material false statements and omissions

of material fact, Plaintiffs would not have been induced to sell their shares in the Company for

$11.2881 per share.

          182.   Plaintiffs have been injured and have suffered economic losses because the fair

market value of Plaintiffs’ ownership interests in the Company greatly exceeded $11.2881 per

share.

          183.   Defendants Zoi, Kozko, and New’s material false statements and omissions of

material fact on behalf of Motorsport were the proximate cause of Plaintiffs’ injuries and economic

losses.

          184.   Defendants Zoi, Kozko, and New’s material false statements and omissions of

material fact on behalf of Motorsport alleged herein constituted devices, schemes, and artifices to

defraud Plaintiffs and acts, practices, and a course of business which operated as a fraud and deceit

upon Plaintiffs in connection with the purchase of securities in the Company from Plaintiffs, all in

violation of Rule 10b-5.

          185.   Defendants Zoi, Kozko, and New’s material false statements and omissions of

material fact on behalf of Motorsport alleged herein constituted manipulative and deceptive

devices and contrivances in connection with the purchase of securities from Plaintiffs, in

contravention of Rule 10b-5 and, thus, in violation of Exchange Act Section 10(b).

          186.   As Manager of Motorsport Network, the sole owner of Defendant Motorsport from

its inception until the IPO on January 13, 2021 and the controlling stockholder of Defendant

Motorsport at all times, Defendant Zoi has had the direct or indirect power to direct or cause the

direction of the management and policies, and to control the general business affairs, of Motorsport

since at least August 2018.




                                                 37
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 38 of 47 PageID #: 38




         187.   In his capacity as the Manager of Motorsport Network, the sole owner of Defendant

Motorsport from its inception until January 13, 2021, Zoi has had the requisite direct or indirect

power to control the specific corporate actions resulting in the liability alleged herein—namely,

Motorsport’s actions as the controlling stockholder of the Company during the times in which

Defendants’ materially false statements and omissions alleged herein, including statements by Zoi,

were made.

         188.   Upon information and belief, Defendant Zoi did not act in good faith, but instead

directly or indirectly induced Defendants’ materially false statements and omissions alleged

herein, which constitute this cause of action under the Exchange Act and Rule 10b-5 thereunder.

         189.   Upon information and belief, and, in particular, in light of the substantial individual

financial incentive provided by Defendant Zoi’s ownership interest in Defendant Motorsport (via

his ownership of Motorsport Network), Defendant Zoi was an active, culpable participant in

Motorsport’s violation of Exchange Act Section 10(b) and Rule 10b-5 thereunder alleged herein.

         190.   Pursuant to Exchange Act Section 20(a), therefore, Defendant Zoi, as a “control

person” of Motorsport, is liable jointly and severally with Motorsport and to the same extent as

Motorsport is liable to Plaintiffs for Plaintiffs’ claims under Exchange Act Section 10(b) and Rule

10b-5.

         191.   As Chief Executive Officer and Executive Chairman of Motorsport, Defendant

Kozko has had the direct or indirect power to direct or cause the direction of the management and

policies, and to control the general business affairs, of Motorsport since at least January 2020.

         192.   In his capacity as Chief Executive Officer of Motorsport since January 2020, Kozko

has had the requisite direct or indirect power to control the specific corporate actions resulting in

the liability alleged herein—namely, Motorsport’s actions as the controlling stockholder of the




                                                  38
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 39 of 47 PageID #: 39




Company during the times at which Defendants’ material false statements and omissions alleged

herein, including statements by Kozko, were made.

         193.   Upon information and belief, Defendant Kozko did not act in good faith, but instead

directly or indirectly induced Defendants’ material false statements and omissions alleged herein,

which constitute this cause of action under the Exchange Act and Rule 10b-5.

         194.   Upon information and belief, and, in particular, in light of the substantial individual

financial incentive provided by the Kozko Employment Agreement, Defendant Kozko was an

active, culpable participant in Motorsport’s violation of Exchange Act Section 10(b) and Rule 10b-

5 thereunder alleged herein.

         195.   Pursuant to Exchange Act Section 20(a), therefore, Defendant Kozko, as a “control

person” of Motorsport, is liable jointly and severally with Motorsport and to the same extent as

Motorsport is liable to Plaintiffs for Plaintiffs’ claims under Exchange Act Section 10(b) and Rule

10b-5.

         196.   As Chief Financial Officer of Motorsport, Defendant New has had the direct or

indirect power to direct or cause the direction of the management and policies, and to control the

general business affairs, of Motorsport since at least January 2020.

         197.   In his capacity as Chief Financial Officer of Motorsport since January 2020, New

has had the requisite direct or indirect power to control the specific corporate actions resulting in

the liability alleged herein—namely, Motorsport’s actions as the controlling stockholder of the

Company during the times at which Defendants’ material false statements and omissions alleged

herein, including statements by New, were made.




                                                  39
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 40 of 47 PageID #: 40




         198.    Upon information and belief, Defendant New did not act in good faith, but instead

directly or indirectly induced Defendants’ material false statements and omissions alleged herein,

which constitute this cause of action under the Exchange Act and Rule 10b-5.

         199.    Upon information and belief, and, in particular, in light of the substantial individual

financial incentive provided by the New Employment Agreement, Defendant New was an active,

culpable participant in Motorsport’s violation of Exchange Act Section 10(b) and Rule 10b-5

thereunder alleged herein.

         200.    Pursuant to Exchange Act Section 20(a), therefore, Defendant New, as a “control

person” of Motorsport, is liable jointly and severally with Motorsport and to the same extent as

Motorsport is liable to Plaintiffs for Plaintiffs’ claims under Exchange Act Section 10(b) and Rule

10b-5.

                                    COUNT III
                    FOR VIOLATION OF § 20A OF THE EXCHANGE ACT
                              (AGAINST MOTORSPORT)

         201.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

         202.    This Claim is brought against Motorsport under §20A of the Exchange Act, 15

U.S.C. §78t-1.

         203.    Motorsport possessed the true material undisclosed information, including

information about the Company’s true financial performance, the value of the Company (which

Motorsport also knew would be the basis for the lucrative IPO of Motorsport), and liquidity needs,

at all relevant times. In addition, the information was, in each case, considered confidential by

704Games as it was corporate information that was not publicly disclosed.




                                                   40
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 41 of 47 PageID #: 41




        204.    Motorsport knew, or recklessly disregarded, that it owed a fiduciary duty, or

obligation arising from a similar relationship of trust and confidence, to the Company and its

shareholders to keep the information confidential.

        205.    Nevertheless, while in possession of material, non-public, adverse information,

Motorsport bought Plaintiffs’ shares of the Company without first disclosing that information.

        206.    Plaintiffs sold their shares to Motorsport without access to this material adverse

information.

        207.    Motorsport purchased Plaintiffs’ shares contemporaneously with Plaintiffs’ sales

within the meaning of Section 20A of the Exchange Act.

        208.    By virtue of possessing material non-public information, Motorsport had a duty to

either disclose that information to Plaintiffs before purchasing their shares of the Company on the

basis of that information or abstain from engaging in that transaction. By trading while in

possession of such information, it violated this duty and infringed upon the relationship of trust

and confidence that it had with Plaintiffs as investors in the Company.

        209.    Accordingly, under Section 20A of the Exchange Act, Motorsport’s purchase of the

Company shares while knowingly in possession of material, positive, and non-public information

makes it liable to Plaintiffs for all profits gained and losses avoided as a result of such stock sales.

        210.    Motorsport is required to account for all such stock sales and disgorge its profits or

ill-gotten gains.

                                         COUNT IV
                                    BREACH OF CONTRACT
                                   (AGAINST MOTORSPORT)

        211.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.




                                                  41
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 42 of 47 PageID #: 42




        212.    The Stockholders’ Agreement is a valid and enforceable contract to which Plaintiffs

and Motorsport are parties.

        213.    Motorsport knowingly and voluntarily entered into the Stockholders’ Agreement.

        214.    Section 7.1 of the Stockholders’ Agreement obligated Motorsport to provide to

Plaintiffs quarterly and annual financial statements prepared in accordance with GAAP.

        215.    Motorsport breached Section 7.1 of the Stockholders’ Agreement by providing

financial statements that contained material misstatements and omitted material facts, thus

rendering such statements inaccurate and not prepared in accordance with GAAP.

        216.    Plaintiffs have been injured by Motorsport’s breach of Section 7.1 of the

Stockholders’ Agreement because Plaintiffs did not have access to complete and accurate financial

information about the Company, thus causing Plaintiffs to severely undervalue their ownership

interests in the Company and sell their shares of the Company to Motorsport for a fraction of their

fair market value.

        217.    Had Defendants complied with their obligations under the Stockholders’

Agreement, Plaintiffs would not have sold their ownership interests in the Company to Motorsport

at the price of $11.2881 per share.

                                       COUNT V
                               FRAUD IN THE INDUCEMENT
                               (AGAINST ALL DEFENDANTS)

        218.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        219.    Defendant Motorsport knowingly and voluntarily entered into the SPA.

        220.    Upon information and belief, in negotiating the SPA, Defendants misrepresented

the financial condition and future prospects of the Company.




                                                 42
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 43 of 47 PageID #: 43




        221.    Upon information and belief, in negotiating the SPA, Defendants misrepresented

the profitability, cash reserves, future prospects, and likelihood of a capital call for the Company.

        222.    Upon information and belief, Defendants knew or recklessly disregarded that the

misrepresentations to Plaintiffs alleged herein were false and that Defendants intended to purchase

Plaintiffs’ ownership interests in the Company for a price far below the true fair market value of

those shares.

        223.    Upon information and belief, Defendants knew or recklessly disregarded that a fair

market price for the shares of the Company was a material term of the SPA and that Plaintiffs

would not have entered into the SPA at the price of $11.2881 per share had Plaintiffs been aware

of the truth regarding the financial condition, future prospects, and likelihood of a capital call for

the Company.

        224.    Upon information and belief, Defendants intentionally or recklessly deceived

Plaintiffs to induce Plaintiffs to enter into the SPA in order for Defendants to acquire Plaintiffs’

ownership interests in the Company at a deep discount.

        225.    Defendants’ misrepresentations and omissions alleged herein were willful and

intentional and reckless and involved a breach of trust or confidence.

        226.    The misrepresentations and omissions alleged herein injured Plaintiffs because

Plaintiffs reasonably relied upon those misrepresentations. Had Plaintiffs known those

representations were false, Plaintiffs would not have entered into the SPA with Motorsport.

                                       COUNT VI
                              BREACH OF FIDUCIARY DUTIES
                               (AGAINST ALL DEFENDANTS)

        227.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.




                                                 43
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 44 of 47 PageID #: 44




       228.    Defendant Motorsport has been the controlling majority stockholder of the

Company at all times relevant to Plaintiffs’ allegations herein.

       229.    Defendant Zoi has been the Manager of Motorsport Network, the sole owner of

Defendant Motorsport from its inception until January 13, 2021, since at least August 2018.

       230.    Defendant Kozko has been a member of the Board of Directors of the Company at

all times relevant to Plaintiffs’ allegations herein and the Chairman of the Company’s Board since

at least June 2020.

       231.    Defendant New has acted as chief financial officer for the Company, upon

information and belief since January 2020.

       232.    By virtue of their respective roles as controlling majority stockholder, Manager and

owner of the controlling majority stockholder’s corporate parent, member and Chairman of the

Company’s Board, and acting chief financial officer for the Company, Defendants Motorsport,

Zoi, Kozko, and New each owed fiduciary duties to the Company, Plaintiffs, and other minority

stockholders, including the duties of care and loyalty.

       233.    Defendants breached their fiduciary duties to Plaintiffs by the repeated acts of

disloyalty, bad faith, and other misconduct alleged herein, including, without limitation, (a)

Defendants’ failure to provide accurate and complete financial statements of the Company to

Plaintiffs, (b) Defendants’ material misstatements and omissions of material fact regarding a cash

shortfall and likely capital call for the Company, (c) Defendants’ pursuit and consummation of the

acquisition of Plaintiffs’ shares in the Company for far less than a fair market price; (d)

Defendants’ theft of corporate opportunities in connection with the Alonso Agreement and Le

Mans Agreements and delay of the IPO until after acquiring Plaintiffs’ stock at a deeply discounted




                                                44
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 45 of 47 PageID #: 45




price; and (e) Defendants’ purchase of Plaintiffs’ shares without disclosing material non-public

information.

        234.    Defendants’ breaches of their fiduciary duties to Plaintiffs resulted in damages to

Plaintiffs. Had Plaintiffs known the true financial condition and likelihood of a capital call for the

Company, Plaintiffs would not have sold their ownership interests in the Company to Motorsport

for $11.2881 per share.

        235.    Defendants’ material misstatements and omissions were willful and wanton and

were made for the purpose of injuring Plaintiffs by acquiring Plaintiff’s ownership interests in the

Company for far less than their fair market value.

                                     COUNT VII
                    UNJUST ENRICHMENT AND CONSTRUCTIVE TRUST
                             (AGAINST ALL DEFENDANTS)

        236.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        237.    Defendants defrauded Plaintiffs and fraudulently induced Plaintiffs to enter into the

SPA.

        238.    Defendants also breached their contractual obligations and fiduciary duties of care,

loyalty, disclosure, candor, and good faith.

        239.    Defendants’ wrongdoing injured and impoverished Plaintiffs by depriving

Plaintiffs of the value of their shares of Company stock.

        240.    Defendants’ wrongdoing enriched Defendants by permitting them to obtain

approximately 26.2 percent of the Company’s stock for less than one percent of its true value, and

by permitting Defendants to keep for themselves all distributions that would otherwise have been

due to Plaintiffs if not for the SPA.




                                                 45
 Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 46 of 47 PageID #: 46




       241.    Defendants’ breaches of fiduciary duty, fraud, and self-enrichment at the expense

of plaintiffs were unjustified.

       242.    As a result of Defendants’ wrongdoing, a constructive trust exists in favor of

Plaintiffs with respect to 26.2 percent of the Company’s value.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

               A.      Awarding Plaintiffs their damages in the form of economic losses, including

       but not limited to adjusted fair market value of the shares of 704Gaming common stock as

       of August 18, 2020, disgorgement of all profits gained by Defendants as a result of their

       fraudulent purchase of Plaintiffs’ shares of 704Gaming common stock, punitive damages,

       and/or such other measures of damages as are proven at trial, plus interest;

               B.      Imposing a constructive trust in favor of Plaintiffs with respect to 26.2% of

       the value of the Company and of Motorsport;

               C.      Awarding Plaintiffs their pre- and post-judgment interest; and

               D.      Awarding Plaintiffs their costs and expenses, including reasonable

       attorneys’ fees, as the prevailing parties in this action pursuant to the fee-shifting

       indemnification provision in the Stockholders’ Agreement; and

               E.      Granting such other and further relief as the Court may deem just, equitable,

       and proper.




                                                46
Case 1:21-cv-00165-RGA Document 1 Filed 02/08/21 Page 47 of 47 PageID #: 47




Dated: February 8, 2021             CHIPMAN BROWN CICERO & COLE, LLP

                                     /s/ Joseph B. Cicero
OF COUNSEL:                         Joseph B. Cicero (#4388)
                                    Gregory E. Stuhlman (#4765)
Karl C. Huth                        Aidan T. Hamilton (#6729)
Matthew J. Reynolds                 Hercules Plaza
Sara G. Wilcox                      1313 North Market Street, Suite 5400
HUTH REYNOLDS LLP                   Wilmington, Delaware 19801
41 Cannon Court                     (302) 295-0191
Huntington, NY 11743                cicero@chipmanbrown.com
(212) 731-9333                      stuhlman@chipmanbrown.com
huth@huthreynolds.com               hamilton@chipmanbrown.com
reynolds@huthreynolds.com
swilcox@huthreynolds.com            Attorneys for Plaintiff
                                    HC2 Holdings 2, Inc.

                                    LABATON SUCHAROW LLP

                                     /s/ Ned Weinberger
OF COUNSEL:                         Ned Weinberger (#5256)
                                    300 Delaware Avenue, Suite 1340
David J. Schwartz                   Wilmington, Delaware 19801
Ira A. Schochet                     (302) 573-2540
Carol C. Villegas                   nweinberger@labaton.com
Jake Bissell-Linsk
LABATON SUCHAROW LLP                Attorneys for Plaintiff Continental General
140 Broadway                        Insurance Company
New York, NY 10591
(212) 907-0700
dschwartz@labaton.com
ischochet@labaton.com
cvillegas@labaton.com
jbisselllinsk@labaton.com




                                    47
